IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT

                       _____________________

                            No. 02-60296
                          Summary Calendar
                       _____________________

GREENBROOK INC.,

                Plaintiff - Appellant-Cross-Appellee

                              versus

STATE FARM FIRE AND CASUALTY COMPANY; ET AL.,

                Defendants

STATE FARM FIRE AND CASUALTY COMPANY,

               Defendant - Appellee-Cross-Appellant
_________________________________________________________________

           Appeal from the United States District Court
             for the Southern District of Mississippi
                           (00-CV-711-BN)
_________________________________________________________________
                         November 27, 2002

Before JOLLY, HIGGINBOTHAM, and DAVIS, Circuit Judges.

PER CURIAM:*

     Greenbrook, Inc. appeals the summary judgment dismissing its

breach of contract action against State Farm Fire and Casualty

Company.   In a well-reasoned and thorough opinion, the district

court held that Greenbrook had failed to show that there was a

genuine issue of material fact with regard to whether State Farm

breached the terms of the insurance policy.     Alternatively, the

     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
district court   held    that   State   Farm   was   entitled   to   summary

judgment on the ground that Greenbrook had failed to comply with

the terms of the appraisal provision of the insurance policy prior

to commencing this action. The district court denied as moot State

Farm’s alternative request to appoint an umpire to facilitate the

appraisal process, stating that either party could move to reopen

the case in the event further judicial intervention with regard to

the selection of an umpire was necessary.

     Greenbrook argues that the summary judgment should be reversed

because there was no additional evidence that should have been

presented to establish its entitlement to recovery of operating

expenses.   It contends further that it complied with the terms of

the appraisal provision of the policy prior to commencing this

action.     On cross-appeal, State Farm argues that Greenbrook’s

breach of the appraisal provision of the policy voids all coverage

under the policy.**

     We have reviewed the record and the briefs, and find no

reversible error.       As the district court correctly held, the

     **
      We reject State Farm’s argument that we lack jurisdiction
because Greenbrook’s motion to alter or amend, although timely
filed, was insufficient to toll the time for filing a notice of
appeal because it did not state any basis for altering or amending
the judgment and did not make a request that the judgment be
altered or amended in any “certain way.”    As is obvious from the
district court’s Opinion and Order denying the motion to alter or
amend, the motion and accompanying memoranda complied with the
procedural requirements of Rule 59. Although the district court
was unpersuaded by the motion, it nevertheless was adequate to toll
the time for filing a notice of appeal.


                                    2
parties disagree as to the amount of covered losses sustained by

Greenbrook. Under the terms of the insurance policy, such disputes

must be submitted to an appraisal if demanded in writing by either

party; and State Farm has made such a demand.      As the district

court observed, however, there is no Mississippi precedent to

support State Farm’s argument that an insured’s failure to comply

with an appraisal provision renders the underlying insurance policy

void.   We therefore AFFIRM the summary judgment, essentially for

the reasons stated by the district court.   See Greenbrook, Inc. v.

State Farm Fire and Casualty Company, No. 3:00-cv-711BN (S.D. Miss.

July 24, 2001).

                                                  A F F I R M E D.




                                 3